Per Curiam.
Action for personal injuries alleged to have been suffered by reason of the negligence of defendant in the operation of bis automobile, whereby it collided with one in which plaintiff was a passenger, at a street intersection in the city of Minneapolis. The record presents no reversible error, the evidence supports the verdict of negligence, and the damages are not so excessive as to justify interference by this court. The evidence as to the nature and character of the injuries presented a fair question of fact, and since the trial court has approved the amount of the award it must stand.
Order affirmed.